PELLEGRINI, Judge,
concurring.
In my dissenting opinion in Jones v. Chieffo, 664 A.2d 1091 (Pa.Cmwlth.1995), petition for allowance of appeal filed, October 6, 1995, also a police chase case, I followed the *386traditional “causation analysis” first employed in Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987), that 42 Pa.C.S. 8541 precludes a local agency liability for the “acts of others.” In footnote 4, however, I suggested that a better interpretation would be that the language precluded joint and several liability and had nothing to do with precluding liability based on who caused the accident. I did not adopt that interpretation then because none of the case law suggests such an interpretation, and applying the traditional Mascaro causation analysis, I dissented. Because, after Jones v. Chieffo and the Supreme Court’s decision in Powell v. Drumheller, 539 Pa. 484, 653 A.2d 619 (1995), the “causation” interpretation has been abandoned and the joint and severable liability interpretation is a better one, I join with the majority but write separately to explain why.1
One of the most basic elements of any negligence cause of action is some causal connection between defendant’s negligence and plaintiff’s injuries. It’s simply not enough that the plaintiff prove that there is some “negligence in the air” to impose liability. For example, in Mitchell v. City of Philadelphia, 141 Pa.Cmwlth. 695, 596 A.2d 1205 (1991), a person who entered a defectively designed city pool dove into the water to help his six-year old niece but drowned. There was no showing that the trespasser was in any way physically hurt by the injury. Because the defect was not linked to the pool to any injury, it was not the “cause of his injury”. See also Downing v. Philadelphia Housing Authority, 148 Pa.Cmwlth. 225, 610 A.2d 535 (1992), petition for allowance of appeal denied, 532 Pa. 658, 615 A.2d 1314 (1992). Most accidents have many causes, some negligent, but the test to determine whether it is a negligent cause for which the defendant can be held responsible is whether the defendant’s conduct is a material element and a substantive factor in bringing about the plaintiff's injury. Jones v. Montefiore Hospital, 494 Pa. 410, 431 A.2d 920 (1981).
For a defendant to be liable, however, its negligence need not be the sole cause or the last or nearest cause, and there may be two or more causes which were material and substantial. The question of concurrent causation is normally one for a jury. See Vattimo v. Lower Bucks Hosp., Inc., 502 Pa. 241, 254, 465 A.2d 1231, 1238 (1983) (“the jury might differ as to whether the hospital’s conduct was a substantial cause of the remaining injuries, and thus, the case must go to the jury_”); Powell v. Drumheller, supra. When there are concurrent causes, the “joint tortfeasors” are each held to the full measure of damages if the other party is unable to pay, even if they acted independently if they caused a single harm. See 42 Pa.C.S. § 7102(b); Charles v. Giant Eagle Markets, 513 Pa. 474, 522 A.2d 1 (1987); Rivera v. Philadelphia Theological Seminary of St. Charles Borromeo, Inc., 398 Pa.Superior Ct. 264, 580 A.2d 1341 (1990), petition for allowance of appeal denied, 527 Pa. 673, 594 A.2d 659 (1991).
Unlike concurrent causation that can impose joint liability, when there is an intervening cause that may excuse the first tort-feasor’s negligence, when a second cause, a subsequent one, intervenes, the question is under what circumstances does the intervening cause supersede the first tortfeasor’s conduct and excuse liability. In determining whether an intervening force is a superseding cause, the test is whether the intervening conduct was so extraordinary as not to have been reasonably foreseeable. The essence of a superseding intervening cause is that it changes the fact situation at the time the defendant acted. Powell v. Drumheller, supra.
Those concepts of “concurrent causations” and “superseding intervening causes” are at *387the core of our difficulties in determining the extent of commonwealth parties’ and local agencies’ liability when they are one of the substantial causes in causing the plaintiffs injuries but when there is also negligent conduct of a third party that was also a substantial factor in causing plaintiffs injuries. In Mascaro v. Youth Study Center, supra, the Supreme Court examined the liability of a local agency for its negligence when there was negligence of third parties. It did so by examining whether the local agency’s conduct could be considered to have “caused” plaintiffs injuries.
Mascaro involved two juvenile offenders who escaped from a juvenile detention center. Both escapees immediately proceeded to burglarize the Mascaro home, rape and physically abuse the mother and daughter in the presence of the rest of the family. The husband/father, unable to live with the tragedy, committed suicide. The family brought suit against the local agency, claiming negligent maintenance of the detention center pursuant to Section 8542(b)(3) of what is commonly called the Political Subdivision Tort Claims Act, 42 Pa.C.S. § 8542(b)(3). Although concluding that the allegations of the complaint fell within the real property exception, and that a cause of action would exist if the local agencies were private parties, the court found that the liability was precluded because of the language of 42 Pa. C.S. § 8541 which provides:
Except as otherwise provided in this sub-chapter, no local agency shall be liable for any damages on account of any injury to a person or property caused by any act of the local agency or any employee thereof or any other person.
Our Supreme Court held that acts of the local agency or its employees which make the property unsafe for the purposes for which the property is regularly used are acts to which liability attaches, but since “[a]cts of others ... are specifically excluded in the general immunity section (42 Pa.C.S. § 8541) and are nowhere discussed in the eight exceptions,” 514 Pa. at 362, 523 A.2d at 1124, the local agency was not held liable. The Supreme Court also reasoned that such a holding would be:
Consistent with the legislative determination that the criminal acts, actual fraud, actual malice or willful misconduct of its own agency or employees acting within the scope of their duties are not the subject of suit or liability. 42 Pa.C.S. § 8542(a)(2), supra. It would be incongruous, indeed, to shield the city or center from liability for the crimes of its agents and employees, but impose liability for the crimes of others. We believe, given the legislative scheme of immunity, that the Act consistently excludes all criminal acts from liability, including the acts of criminals ... who take advantage of defects in municipal property to commit their own crimes.
Mascaro, 514 Pa. at 363, 364, 523 A.2d at 1124. See also Dickens v. Horner, 531 Pa. 127, 130-131, 611 A.2d 693, 695 (1992). Mas-caro’s holding then was that by providing that a local agency could not be held liable for the “acts of others” under 42 Pa.C.S. § 8541, was that all concurrent criminal acts were, as a matter of law, intervening superseding causes precluding any liability from being imposed on the local agency.
While Mascaro was based on the specific language contained in 42 Pa.C.S. § 8541 that precludes local agency liability for “acts of others”, there is no such language in the parallel provision for commonwealth parties. 42 Pa.C.S. § 8521(a) provides that the former does not contain the “acts of others” language. 42 Pa.C.S. § 8521(a) provides:
Except as otherwise provided in this sub-chapter, no provision of this title shall constitute a waiver of sovereign, immunity for the purpose of 1 Pa.C.S. § 2310 (relating to sovereign immunity reaffirmed; specific waiver) or otherwise.
1 Pa.C.S. § 2310 provides:
[T]he Commonwealth, and its officials and employees acting within the scope of their duties, shall continue to enjoy sovereign and official immunity and remain immune from suit except as the General Assembly shall specifically waive the immunity. When the General Assembly specifically waives sovereign immunity, a claim against the Commonwealth and its officials and employees shall be brought only in such maimer and in such courts and in such *388eases as directed by the provisions of title 42 (relating to judiciary and judicial procedure) unless otherwise specifically authorized by statute.
Nonetheless, in Moore v. Commonwealth, Department of Justice, 114 Pa.Cmwlth. 56, 538 A.2d 111, 113, petitions for allowance of appeal granted, 520 Pa. 610, 553 A.2d 971 (1988), appeals dismissed as improvidently granted, 523 Pa. 418, 567 A.2d 1040 (1990), extended the Mascaro rationale and held that a commonwealth party could not be held liable for the criminal conduct of third parties. See also Cheronis v. Southeastern Pennsylvania Transportation Authority, 114 Pa.Cmwlth. 412, 539 A.2d 15 (1988); Rippy v. Fogel, 108 Pa.Cmwlth. 296, 529 A.2d 608 (1987).
In two cases decided the same day, the Supreme Court again addressed the government’s liability when a third party was involved. In Dickens v. Horner, 531 Pa. 127, 611 A.2d 693 (1992), the plaintiff was seriously injured when an automobile traveling at a high rate of speed in a police chase struck her. The police officer initiated the chase because he believed that the actor (Homer) was driving under the influence of drags and without a driver’s license. Overturning the decision of the Commonwealth Court that the decision to initiate a pursuit and failure to exercise due care fell within the vehicle exception to immunity, the Supreme Court held that the criminal acts of third parties are causes which absolve the local government from liability for the harm caused by third parties. Dickens relies on Mascaro’s ultimate holding that “the general rule [is] that the criminal and negligent acts of third parties are superseding causes which absolve the original actor from liability.” Dickens, 531 Pa. at 130-131, 611 A.2d at 695. See also White v. Moto Laverda (S.R.L.), 152 Pa.Cmwlth. 488, 620 A.2d 52 (1993), petition for allowance of appeal denied, 536 Pa. 635, 637 A.2d 295 (1993).
The other case was Crowell v. City of Philadelphia, 531 Pa. 400, 613 A.2d 1178 (1992),2 where the plaintiffs three-year old son was killed by a driver who crossed over the median divider at a curve in the road and struck plaintiffs vehicle. Just before the curve where the accident occurred, the traffic directional sign, erected by the City of Philadelphia, warned drivers that the road curved to the left when it, in fact, curved to the right. At the time of the accident, the driver was drunk and ultimately pled guilty to driving while intoxicated. As to the driver’s criminal conduct of driving under the influence, the Supreme Court found that it did not insulate the city from liability from wrongly placing the traffic directional sign because there was no evidence offered at trial that the intoxication caused the driver to react differently than any other driver who came across the wrongly placed directional sign. As the court later explained in Powell, Crowell was based on the principle that the jury could have found that there was concurrent causation on the part of the city through the placement of the directional signs, and it was responsible for the damages incurred by the plaintiff.
Looking back, those two cases could be interpreted to enunciate a rale that a criminal act of a third party could still be considered an intervening superseding cause as a matter of law {Dickens), while if only ordinary negligence was alleged, that was a question for the jury (Crowell). In Powell, the *389court, in effect, made the standard for both civil and criminal negligence the same — for the governmental unit to escape liability, it must show that the intervening conduct was an intervening superseding cause.3
Here, again adopting the reasoning set forth in Jones v. Chiejfo, supra, the majority holds that the criminal conduct of the driver was not an intervening superseding cause as a matter of law, but, under Powell, a question for the jury as to whether it constituted an intervening cause. Because I no longer believe the causation interpretation of 42 Pa. C.S. 8541 first enunciated in Mascaro and followed in Dickens is the best interpretation of that provision, I join with the majority.
However, still remaining is the meaning of the language that no local agency shall be liable for any damages on account of any injury to a person or property caused by any act of “any other person”. It was not answered in Powell, even though Powell recognized that this language made the issue of joint liability troublesome, at least in the governmental immunity context. While Mascaro analyzed this in terms of causation, making any criminal concurrent cause a superseding intervening cause for damages, there is an alternate and novel interpretation: that it means what it says!
42 Pa.C.S. § 8541 provides that the local agency is only liable for its negligence and not that of others. The words deal with liability, not with causation. By doing so, the General Assembly meant to eliminate joint tortfeasor liability; a local agency would only be liable for its apportioned share of damages and not the damages that were caused by the third party. If not interpreted in this manner, it would make the local agency liable for conduct of those not its employees and even for acts that do not fall within any of the exception, all of which is contrary to the purpose behind the enactment of the Tort Immunity Statute.
While not as clear, a similar interpretation could be made for commonwealth parties. 42 Pa.C.S. § 8521(a) and 1 Pa.C.S. § 2310 provide that the commonwealth continues to enjoy sovereign and official immunity and remains immune from suit except as the General Assembly shall specifically waive the immunity. Local agencies prior to the abol-ishment of judicially created tort immunity were subject to suit when engaged in proprietary actions, and for joint and severally liability for damages when third-party negligence was involved. Unlike local agencies, the commonwealth was never liable for any damages, including joint tortfeasor liability. By not waiving immunity for joint tortfeasor lability, a commonwealth party retains immunity from paying damages resulting from joint and several liability.
Because I believe the traditional causation analysis of 42 Pa.C.S. 8541 first used in Mascaro by our Supreme Court has apparently been abandoned, I join with the majority.

. While not applying to this case because it is prospective only, since this incident, the waiver of immunity for vehicle liability for local agencies was amended so as not to waive immunity as to anyone fleeing apprehension or resisting arrest or knowingly aiding anyone in fleeing arrest. See 42 Pa.C.S. § 8542(b)(1). The local agency appears to be immune even when the police vehicle actually has contact with the fleeing suspect. The Act also specifically allows evidence to be admitted of plaintiff's misconduct, including but not limited to illegal possession of a controlled substance, firearms or ammunition. See Act 43 of 1995, approved July 6, 1995, effective September 6, 1995.


. Because 42 Pa.C.S. § 8521(a) made no distinction between criminal and civil "acts of others”, this court, in Crowell v. City of Philadelphia, 131 Pa.Cmwlth. 418, 570 A.2d 626 (1990), extended the Mascaro rationale to include non-criminal conduct, holding that governmental activity not only must be "a” cause of the accident, but must be “the” cause of the accident. If a third-party's negligence in any way contributed to the accident, then, the court reasoned, the governmental activity "itself” did not cause the accident. Before our Supreme Court reversed, in Buschman v. Druck, 139 Pa.Cmwlth. 182, 590 A.2d 53 (1991), petition for allowance of appeal denied, 532 Pa. 666, 616 A.2d 986 (1992), the court, overruling Crowell in part, concluded that the limitation on liability established by Mascaro should only apply to situations where the act of the third party is not merely a substantial factor in bringing about the injury, but is in the nature of a superseding cause to the negligence of the commonwealth party or local agency. While this court agreed that the criminal conduct vitiated governmental liability, it was unable to agree when and under what theory of ordinary negligence liability would be precluded based on third-party conduct.


. See also Com., Dept. of Transp. v. Koons, 661 A.2d 490 (Pa.Cmwlth.1995), where the estate of passengers sued PennDot when a vehicle in which they were passengers on a two-lane road and the driver attempted to pass a vehicle, traveled along the berm of the lane and struck a stone wall culvert. After striking the culvert, the vehicle went out of control, left the roadway and went down an embankment where it struck a stone pile and came to a rest. The passengers died from the injuries they sustained. The driver pled nolo contendere to three counts of homicide by vehicle and one count of driving under the influence. The estate sued contending that PennDot’s failure to maintain the road resulted in a dangerous condition. Holding under Powell that the driver’s criminal conduct could not be considered as a matter of law, the court held that whether it was an intervening superseding cause was a question of fact for the jury to decide, and PennDot was not relieved from liability simply because another concurring cause was also responsible for producing injury. See also Fidanza v. Com., Dept. of Transp., 655 A.2d 1076 (Pa. Cmwlth.1995), petition for allowance of appeal denied, 542 Pa. 677, 668 A.2d 1138 (1995).